Matter of Caldwell v Smith-Roberts (2021 NY Slip Op 03091)





Matter of Caldwell v Smith-Roberts


2021 NY Slip Op 03091


Decided on May 13, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:May 13, 2021

530620
[*1]In the Matter of Ricky Caldwell, Appellant,
vAlicia Smith-Roberts, as Director of Ministerial, Family and Volunteer Services, Respondent.

Calendar Date:April 16, 2021

Before:Garry, P.J., Egan Jr., Clark, Aarons and Reynolds Fitzgerald, JJ.

Ricky Caldwell, Ossining, appellant pro se.
Letitia James, Attorney General, Albany (Allyson B. Levine of counsel), for respondent.

Appeal from a judgment of the Supreme Court (Rivera, J.), entered December 11, 2019 in Albany County, which dismissed petitioner's application, in a proceeding pursuant to CPLR article 78, to review a determination of the Department of Corrections and Community Supervision denying petitioner's request to participate in the family reunion program.
Petitioner is serving an aggregate sentence of 50 years to life due to his conviction for, among other things, attempted murder in the first degree, stemming from his shooting at police officers who were attempting to arrest him for auto theft. In February 2018, he applied to participate in the family reunion program (hereinafter FRP) with his spouse. Petitioner's application was subject to special review and was forwarded to the Central Office (see 7 NYCRR 220.2 [c]). The Central Office denied the application and the denial was upheld on administrative appeal.
Petitioner commenced this CPLR article 78 proceeding challenging the denial of his application. Supreme Court dismissed the petition, finding that there was a rational basis for the denial of the application, and petitioner appealed. While this appeal was pending, petitioner filed another application to participate in the FRP with his spouse, which was also denied by the Central Office. Petitioner's subsequent FRP application renders his appeal of the denial of his February 2018 application moot and, as the narrow exception to the mootness doctrine is inapplicable, this appeal must be dismissed (see Matter of Shapard v Annucci, 177 AD3d 1048, 1050 [2019]; Matter of Fragosa v Morris, 156 AD3d 1072, 1072 [2017]).
Garry, P.J., Egan Jr., Clark, Aarons and Reynolds Fitzgerald, JJ., concur.
ORDERED that the appeal is dismissed, as moot, without costs.